Brow, C. J.,
dissenting.
■ I regret my inability to concur with the majority of this Court in the judgment rendered in this case. I admit that the natural equities are strongly in favor of the defendant in error, who was the plaintiff in the Court below. At the time he loaned the Confederate Treasury notes to the plaintiff in error, they formed almost the exclusive currency of this State, and had a market value in gold, and were received in all commercial and other business transactions as a circulating medium.
1. When this loan was made the people of the Confederate States, numbering over ten millions, and inhabiting a territory as large as several of the monarchies of Europe, had thrown off the authority of the Government of the United States, had set up in its place a government fully organized *476in all its parts, Executive, Legislative and Judiciary, had organized and then kept large armies in the field, who had maintained its claims as an independent power with an undaunted courage and intrepid valor which challenged the admiration and commanded the respect of the civilized world.
The Federal Government had virtually declared war against this confederation of States, had proclaimed its ports in a state of blockade, had recognized it as a belligerent power authorized to conduct war, and had entered into cartels for the exchange of prisoners with it. This recognition of belligerent rights in the Confederacy by the Government of the United States was followed by similar recognitions by foreign Governments.
How all must admit that money is not only necessary to conduct wars, but that it is the strongest sinew of war, and it would seem that the recognition of the Confederacy, which had vast armies in the field, as a power authorized to conduct war, upon the principles established by international law, for the government of civilized States engaged in martial combat, carried with it the further recognition of the right of the belligerent power to raise money by the use of its credit, and to issue and circulate notes or bonds for that purpose. That would seem, as between the subjects of the belligerent power, to be a sufficient consideration to support a contract made in the ordinary course of business, without any connection with the Government, or any intention to aid it, but simply as a commercial transaction, when there was no other currency in the country except these notes, which were recognized by all as the medium of exchange or standard of value.
This view of the question is strengthened when taken in connection with the well known maxim in government, that protection and allegiance are reciprocal obligations. The Government of the United States was at that time unable to afford protection to the people of the Confederate States. Its authority was displaced, its Courts were suspended, and it could command no officer, civil or military, within the limits of this State. Another government, complete in all its parts, was then supreme in Georgia.
*477It is no answer to say that the great body of the people of Georgia, and the other Confederate States, aided the rebellion, and thereby lost their right to the protection of the Government. There were still persons in Georgia (very few, it is true,) who adhered to the Government of the United States, and were loyal to it. They were certainly entitled to protection, and if the Government was unable to protect them, it had no right to claim their allegiance till it re-asserted its powers and extended its protection over the territory of their residence. See 4 Wheaton, 246; 2 Gallison, C. C. Reps., 485; 9 Cr., 191; 3 Pet., 242. They were therefore obliged to submit to the existing Government, and as they were obliged to make a living, and to have intercourse with those around them, they had no alternative but to use Confederate Treasury notes, the currency of the country, in their daily transactions. As the Government of the United States gave them no better currency, it would be a harsh rule for it to lay down that all their dealings and pecuniary transactions among themselves were illegal and void, when they were the result of uncontrollable necessity growing out of its failure to afford them protection.
For these and other considerations, I should feel strongly inclined to concur with the majority of this Court in the judgment they have pronounced, wereit-not for the emphatic and imperative language of our own State Constitution, which my oath of office binds me to support.
2. The 17th section of the 5th article of the new Constitution of this State contains the following language: “ All contracts made and not executed during the late rebellion, with the intention and for the purpose of aiding and encouraging said rebellion, or when it was the purpose and intention of any one of the parties to such contract to aid or encourage such rebellion, and that fact was known to the other party, whether said contract was made by any person or corporation with the State or Confederate States, or by a corporation with a natural person, or between two or more natural persons, are hereby declared to have been and to be illegal; and all bonds, deeds, promissory notes, bills, or other evidences of debt, *478made or executed by the parties to such contract, or either of them, in connection with such illegal contract, or as the consideration therefor, or in furtherance thereof, are hereby declared null and void, and shall be so held in all Courts in this State, when an attempt shall be made to enforce any such contract, or give validity to such obligation or evidence of debt. And in all cases where the defendant, or any one interested in the event of the suit, will make a plea, supported by his or her affidavit, that he or' she has reason to believe that the obligation or evidence of indebtedness upon which the suit is predicated, or some part thereof, has been given or used for the illegal purpose aforesaid, the burden of proof shall be upon the plaintiff to satisfy the Court and jury that the bond, deed, note, bill, or other evidence of indebtedness upon which said suit is brought, is, or are not, nor is any part thereof, founded upon, dr in any way connected with, any such illegal contract, and has not been used in aid of the rebellion; and the date of such bond, deed, note, bill or other evidence of indebtedness, shall not be evidence that it has or has not, since its date, been issued, transferred, or used in aid of the rebellion.”
Now, it does seem to me, that this provision of the Constitution is conclusive against the judgment of this Court in this case. It declares all contracts made and not executed, “ by any person or corporation with the State or Confederate States illegal, and all bonds, deeds, promissory notes, bills, or other evidences of debt, made or executed by the parties to such contract, or either of them, in connection with such illegal contract, null and void. I presume no candid man will deny that Confederate Treasury notes were issued by the Confederate Government in aid of the rebellion. All contracts made by that Government for the purchase of artillery, army supplies, payment of troops, and for all other war purposes, were met by it by the issue and use of its notes. The first issue was in every case a contract between that Government and some person or corporation in aid of the rebellion, and each Treasury note was issued by the Government for that very purpose, which fact was well known to the person *479who received it. It follows, therefore, beyond controversy, that every such contract was a contract made by a person or corporation with the Government of the Confederate States in aid of the rebellion. Every such contract is therefore declared illegal by the Constitution of 1868, and every such Treasury note issued by the Confederate Government in connection with such illegal contract, is declared null and void. No denial of the facts of history, and no ingenious sophistry, can escape this conclusion or change this well known fact.
3. All executory contracts made during the rebellion, with a view of aiding or encouraging it, where such was the intention of one of the parties, and that fact was known to the other, no matter who were the parties, are expressly declared to have been and to be illegal.
But it does not stop here. It goes further, and leaves nothing to inference. It declares that'aK bonds, deeds, promissory notes, bills, or other evidences of debt, made or executed by the parties to such contract, or either of them, in connection with, or as the consideration of, or in furtherance of, such illegal contract, are null and void, and shall be so held in all Courts in this State where attempt shall be made to enforce such contract, or give validity to any such obligation or evidence of debt.
Strong and conclusive as this language is, it is made still more certain, if possible, by the further provision, that if the defendant, or any one interested in the event of this suit, will make a plea, supported by affidavit, that he has reason to believe the evidence óf indebtedness upon which the suit is predicated, or some part thereof has been used for the illegal purpose aforesaid, the burden of proof shall be upon the plaintiff to satisfy the Court and the jury that the evidence of indebtedness is not founded upon, or in any way connected with, any such illegal contract, and has not been used in aid of the rebellion, before he can recover, and the date of the obligation or evidence of indebtedness is not to be evidence whether it has or has not been used in aid of the rebellion.
Now let it be borne in mind that Confederate notes were issued by the Confederate Government to aid it in the execu*480tion of its designs to set up an independent Government, and that this fact was known by every person who received such notes from that Government, and by all persons who subsequently received- them in any transaction whatever. Ro one can plead want of notice. It follows, therefore, that the first issue of every such note was such a contract as the Constitution declares to be illegal, and that the note itself, which car^ ries upon its face notice of this fact, is declared by the same Constitution to be null and void.
4. To all this it may be replied, that this suit was not brought upon the Confederate notes, which are null and void, but upon a note given by Miller to' Gould for Confederate notes. This is true, and we are here brought to the consideration of the question made by this record. Can a note or other evidence of debt, which is declared by a statute or by the Constitution, which is of even higher dignity than a statute, to be illegal, null and void, be a sufficient legal consideration to support a contract? It is not denied that such note may have a market value, but the question is, can it have a legal value, and can a Court, under our Constitution, give validity to it by sustaining a contract for which it is the only ■consideration ?
While there have been comparatively few instances, in which a note or other evidence of debt has been declared by statute to be illegal, null and void, I take it to be a well established rule, supported by an unbroken current of authorities, that no recovery can be had upon such a note or other evidence of debt, and that it can not be a legal consideration for another note, or to support any other contract.
The most familiar instances of this kind in the books, grow out of the statutes against gaming and usury. These ■statutes declare that notes given for gaming considerations, or for usury, are void, and the Courts have held that no recovery could be had upon such notes, even in the hands of ,a bona fide purchaser without notice of the illegality of the -consideration.
In the case of Bowyer vs. Bampton, 2 Strange, 1155, the suit was upon several promissory notes given for money *481knowingly advanced to game with, in violation of the statute of 9 Anore. The notes had been indorsed by Church, the payee, to the plaintiff, for a valuable consideration without privity or notice, and it was hold, after two arguments, that the innocent endorser could not recover upon them, for the reason, as the Court said, that to allow the recovery, even by the bona fide holder, without notice, is making the note of some use to the lender, if he can pay his own debts with it.
Comyn on Cont. 61, after referring to the Acts of 33 Hen., 8, 16 Car., 2 and 9 Ann, lays down the same rule in these words: “ And these acts having declared the security void, it may be observed that a bill of exchange, given for money won at play, can not bé recovered upon, though in the hands of an endorser for a valuable ’'consideration, and who is totally ignorant of the circumstances affecting the security.” See also Cannon vs. Bryce, 3 B. and Ald., 179; Byles on Bills, 106; Story on Prom. Notes, sec. 1928, note; 3 Kent’s Com., sec. 44, pp. 79 and 80, (5th edition;) Chitty on Con., 615. So of a note given for an usurious consideration, under the Act of 12th Ann, which the statute declares to be utterly void, upon which no recovery can be had, even in the hands of a bona fide holder for a valuable consideration, without notice.
In Lowe vs. Waller, 2 Doug., 735, the action was brought by an innocent endorser, without notice, upon a note given for an usurious consideration, and after the case had been ably argued, Lord Mansfield, delivering the opinion of the Court, said: “ I have considered this case very attentively, and I own with a great leaning, and wish, on my part, that the law should turn out to be in favor of the plaintiffs; But the words of the act are too strong. Besides, we can not get over the case of the statute against gaming, which stands on the same ground. This is one of those instances in which private must give way to public convenience.” Lord Ellen-borough made the same ruling in the case of Lowis vs. Mazzaredo, 1 Starkie’s Rep., 386.
Thus the law stood in England, till the statute 58, Ga., 3, *482changed it, and declared that such bills or notes given for usury shall not be void, in the hands of an endorser for a valuable consideration, without notice. But it has been held under the statute, that the holder of a bill who sues thereon must prove that he holds it for value, so soon as the defendant has shown that there was usury between prior parties to the instrument. Chitty on Con., 612.
The statute of this State, passed 27th March, 1759, establishes eight per cent, as the legal rate of interest, and declares all bonds, contracts and assurances, given for a greater per cent, utterly void. Marb. & Craw, Dig. 270. This act was amended by the Act of 22d December, 1822, which declared that such contracts, bonds, etc., “ shall not be void, but the principal due thereon shall be recoverable at law, and no more.”
In the case of Baily vs. Lumpkin, 1 Ga., 392, this Court was called upon to put a construction on this Act, and it was held that the note as to the interest was void, and that a note given for such usurious interest was void in the hands of a bona fide holder without notice. Nisbet. J., delivering the opinion of the Court, says: “ It is very true that the Courts in England struggled hard to protect an innocent indorser against the plea of usury, because of the obvious hardship of the case. They, however, did yield to the irresistible force of the reasoning upon this subject, and determined that a security void by statute, as in the case of usury and gaming, was void in the hands of a bona fide holder without notice. The security being utterly void by law, it could acquire nowhere and in no way any vitality. A transfer for value to one ignorant of the taint could not breathe life into the contract. Void in the beginning, it was void forever and everywhere. The other reason for this determination of the British Courts is this: if an usurious contract could be enforced in the hands of a third person, then it would be the easiest thing imaginable to defeat the statute of usury. The public policy of'the laws against usury imperiously required such a decision. It was consequently made, and for a long series of years acquiesced in.” See also 3 Johns. Cases, 206; 1 *483Bay, 28; 1 Greenleaf R., 167; 2 Caine’s Reps., 150; 10 Mass., 121; 3 Doug. Reps., 268. And as to illegality of consideration see Chitty on Cont., 574; Addison on Cont., 91; Story on Sales, sec. 499; Byles on Bills, 103; Comyn on Cont., 59.
It is abundantly established by the authorities cited, that the market value of the note or bill at the time of the sale can not be taken into the consideration. The gaming notes, and notes given for an usurious consideration, in each of the above cases, had a market value. In each case the bona fide holder purchased without notice, and paid, and the payee received, a valuable consideration for the note or bill. But they had no legal value, because declared void by statute, and therefore no recovery could be had upon them, no matter in whose hands they might be.
But let us pursue the inquiry a little further. Can a recovery be had in a Court established by the Constitution, upon a note given for a consideration which the Constitution declares null and void ? If authority is to govern, unquestionably it cannot. In Craig et al. vs. The State of Missouri, 4 Pet. 410, the Supreme Court of the United States has decided that no such recovery can be had. By Act of 27th June, 1821, the Legislature of the State of Missouri established loan offices, and directed the officers of the Treasury, under the direction of the Governor, to issue certificates to the amount of $>200,000, of denominations not exceeding ten dollars nor less than fifty cents. These certificates were to be receivable at the Treasury, and by the tax gatherers and other public officers, in payment of taxes or. money due, or to become due to the State, or to any town or county therein; and by all officers, civil and military, in the State, in discharge of salaries and fees of office, and in payment for salt made at the salt springs, owned by the State, and to be afterwards leased by the authority of the Legislature. A provision was made by law for the gradual withdrawal of the certificates from circulation, and all the certificates had been withdrawn and redeemed by the State at the time the litigation was pending.
*484It was also provided by the statute that the commissioners might loan said certificates, in sums less than $200 00, on personal securities, by them deemed good and sufficient, which securities should be jointly and severally bound for the payment of the amount so loaned, with interest thereon. Craig borrowed the certificates thus issued, and gave his note, signed also by John Moone and Ephriam Moone, for $199 99, which certificates had a full par value, and were used as money by the maker of the note, and afterward redeemed by the State at full par value. There was, therefore, no pretence that there was in fact any failure of consideration. Craig borrowed the certificates and gave his note for them in that case, as Miller borrowed the Confederate Treasury notes, and gave his note for them, in this case. The cases are alike, with this difference, that the certificates borrowed by Craig were worth par in the market. Those borrowed by Miller, the plaintiff in error, in this case, were worth about fifty cents in the dollar when he received them. In that case the statute of Missouri declared the certificates and the notes given for them, valid. In this case the Constitution of Georgia declares the Confederate Treasury notes, issued in aid of the rebellion, null and void. That was, then, a stronger case in favor of -the plaintiff in the Court below than the case at the bar.
In that case the Supreme Court of the United States, Chief Justice Marshall delivering the opinion, held that the certificates issued by the State of Missouri were bills of credit, and as the Constitution of the United States declares that no State shall “ emit bills of credit,” these certificates or bills of credit issued by the State of Missouri were void, and being void, as prohibited by the constitution, that they were not a legal consideration to support a contract, and that no recovery could be had upon the note given by Craig for them, notwithstanding they were worth par in the market when he secured them, and were used by him as money.
I make the following quotation from Chief Justice Marshalls opinion in that case, which is so strongly in point in this that I make no apology for its length: “The certificates for *485winch this note was given being, in truth, ' bills of credit/ in the sense of the constitution, we are brought to the inquiry: 'Is the note valid of which they form the constitution ? It has long been settled, that a promise made in consideration of an act which is forbidden by law, is void. It will not be questioned, that an act forbidden by the Constitution of the United States, which is the supreme law, is against law. Now the constitution forbids a State to 'emit bills of credit.’ ” The loan of these certificates is the very act which is forbidden. It is not the making of them while they lie in the loan offices; but the issuing of them, the putting them into circulation, which is the act of emission, the act that is forbidden by the constitution. The consideration of this note is the emission of bills of credit by the State. The very act which constitutes the consideration, is the act of emitting bills of credit, in the mode prescribed by the law of Missouri, which act is prohibited by the Constitution of the United States. Cases which we cannot distinguish from this in principle, have been decided in State Courts of great respectability, and in this Court. In the case of the Springfield Bank vs. Merrick, et al., 14 Mass., 322, a note was made payable in certain bills, the loaning or negotiating of which was prohibited by statute, inflicting a penalty for its violation. The note was held to be void. Had this note been made in consideration of those bills, instead of being made payable in them, it would not have been made less repugnant to the statute, and would consequently have been equally void.
In Hunt vs. Knickerbocker, 5 Johns. Rep., 327, it was decided that an agreement for the sale of tickets in a lottery, not authorized by the Legislature of the State, although instituted under the authority of the government of another State, is contrary to the spirit and policy of the law, and void. The consideration on which the agreement was founded being illegal, the agreement was void. The books, both of Massachusetts and New York, abound with cases to the same effect. They turn upon the question whether the particular case is within the principle, not on the principle *486itself. It has never been doubted, that a note given on a consideration which is prohibited by law, is void. Had the issuing or circulation of certificates of this or any other description been prohibited by a statute of Missouri, could a suit have been sustained in the Courts of that State, on a note given in consideration of the prohibited certificates? If it could not, are the provisions of the constitution to be held less sacred than those of a State law ?
It had been determined, independently of the Act of Congress on that subject, that sailing under the license of an enemy is illegal. Patton vs. Nicholson, 3 Wheat., 204, was a suit brought in one of the courts of this district, on a note give.n by Nicholson to Patton, both citizens of the United States, for a British License. The United States were then at war with Great Britain; but the license was procured without any intercourse with the enemy. The judgment of the Circuit Court was in favor of the defendant, and the plaintiff sued out a writ of error. The counsel for the defendant in error was stopped, the Court declaring that the use of a license from the enemy being unlawful, one citizen had no right to purchase or sell to another such a license, to be used on board an American vessel. The consideration for which the note was given being unlawful, it follows, of course,.that the note was void. A majority of the Court feels constrained to say, that the consideration on which the note in this case was given, is against the highest law of the land, and that the note itself is utterly void.”
It is proper to remark that three of the Justices dissented from the opinion of the Court, on the ground that the certificates issued by the State of Missouri were not, in their opinion, bills of credit within the meaning of the constitution.
Mr. Justice Johnson, in his dissenting opinion, admits that the note given for the certificates would be void, if they were bills of credit, prohibited by the constitution. His language is:
“ In the argument of counsel the objections to this contract were presented in the form of objections to the con*487sideration. But this was unnecessary to his argument, since even a valuable consideration will not make good a contract in itself illegal. These notes originate directly under the law of Missouri; they are taken in pursuance of its provisions, have their origin in it, and rest for their validity upon it, and if that law be void, must fall with it. Whether, therefore, the bills for which they were given be void or valid, if the law be void, the notes would be so.”
The case of Sherman, survivor, vs. Barnard, in 19th Barb. Reps., 291, fully sustains the position for which I contend. The Legislature of New York, on the 10th of July, 1851, had passed an Act “ to provide for the completion of the Erie Canal enlargement, and Genesee Valley and Black River Canals,” which provided for the issue of a large amount in certificates of indebtedness for the completion of the work. Barnard sold and transferred a certain written contract, with all his rights therein, to Sherman and Moore, which was made between himself of the one part, and the canal commissioners and the division engineers on behalf of the people, of the other part, by which it was agreed that Barnard should construct a certain section of the Erie Canal enlargement, and should be paid therefore a compensation provided by said contract, out of the surplus revenues of the canals, and the proceeds of sales of canal revenue certificates, as authorized by said Act. And Sherman and Moore executed several promissory notes, amounting in the aggregate to $2,000 00, and delivered them to Barnard for his interest in said contract. At the time of the trade a case was pending before the Court of Appeals of New York to test the constitutionality of the Act authorizing the canal enlargement, and the issue of said certificates, and it was agreed by Sherman and Moore to take the risk and pay the $2,000 00, whatever might be the decision of the Court of Appeals as to the constitutionality and validity of the Act, or as to the validity of contracts made under it.
The Court of Appeals afterwards decided, 3 Selden, 9, that the Act was unconstitutional and void, and as a consequence, that the contracts made and certificates issued under it were *488unauthorized, and that the people of the State were not in in any sense bound by them.
After this decision, Sherman, as the surviving member of the firm, filed his bill to enjoin Barnard from transferring the notes, and to compel him to deliver them up to bo can-celled, and prayed that Sisson and Chapman, to whom Moore had made part payment for Barnard, be restrained from paying over the money to Barnard, etc. The Court below held that Barnard was entitled to recover upon the notes, and upon appeal, the Supreme Court reversed the decision, and ruled that the sale of an absolutely void chose in action will not form any consideration for a promise. Judge Strong, delivering the opinion of the Supreme Court, says: “ But independent of the decision, the naked legal proposition that the sale of an absolutely void chose in action will not form any consideration for a promise is, I think, incontrovertible. If void, no legal obligation is created by it, and it is in view of the law, as if it did not exist. Void things are as no things, and some value is essential to a valid consideration. (Story on Contracts, sec. 443.) The principle is the same, notwithstanding such chose in action, is saleable in market for even the full value that would attach to it if valid. If the law does not recognize it as having some binding force, and will not enforce it, a note given for the sale of it will be invalid for want of consideration. It has no intrinsic, no legal value, and therefore in law no value. Although sale-able in market, if the sale is on credit, no legal debt is thereby created; payment may be resisted for want of consideration, and if the sale is for cash, if the money paid can not be .received back, it is not because a consideration was received for it, but upon the principle which precludes the recovery of money voluntarily paid with a full knowledge of all the facts.”
Rodman vs. Munson, 13 Barbour, 63, involves the same question as to the validity of a note given for part of said “ canal revenue certificates,” referred to in the case last cited. The Court in this case holds the Act authorizing the Comptroller to issue the certificates to be unconstitutional and *489inoperative, and the certificates to be wholly null and void, and that the note given for said certificates is without consideration, and that its payment can not be enforced.
The same question was again before the Court, in the same volume, p. 188, and the same judgment was pronounced. On pages 194 and 195, the learned Judge, after stating that the defense set up is that the note was given for canal revenue certificates under the Act of 1851, which is in conflict with the constitution, and that the certificates did not constitute a consideration to support the note, uses this language: “ The first point raised by the plaintiff’s counsel is, that the canal revenue certificates had a marketable value, which was at all events a sufficient consideration for the note. But the fact that a paper would sell in market does not of itself, render it available as a consideration, as there are many who would willingly purchase counterfeit bills, or notes given for gambling debts, or otherwise contra bonos mores, but surely none of these would give validity to a contract. The rule is, that a consideration is sufficient when it has any legal value, but insufficient where it has none. It was so laid down substantially in .the case of Johnson vs. Titus, (2 Hill, 606,) quoted by the plaintiff’s counsel, and the authorities there cited by the late Judge Co wen. The important question in this case is, whether the canal revenue certificate was in law valueless, and it certainly was so, if the act under which it was issued was unconstitutional.”
It has been decided that there can be no recovery on a note given for the purchase of a ticket in a lottery prohibited by law. Hawkins vs. Cox, 2 Cr. C. C., 173, and in Thompson vs. Milligan, Ibid, 207. So, in New Jersey, a conveyance founded on a lottery consideration, is void, though the lottery was contrived and drawn in another State. 4 W. C. C., 129.
The statute 24 Ga., 2, c. 40, prohibits persons from recovering a debt incurred by sale of spirituous liquors, in less quantities than of the value of twenty shillings, and when part of the consideration for a bill was spirituous liquors within the statute, and part for money lent, it was holden *490wholly void in the hands of the payee. So a bill of exchange accepted to secure payment of money, taken at the door of an unlicensed theatre, is void in the hands of the payee, who knew the theatre to be unlicensed. Byles on Bills, 110. An action cannot be maintained to recover the price or value of libelious or immoral pictures sold by the plaintiff to the defendant. Forbes vs. Johns, 4 Esp., 97. And Best, C. J., held that the plaintiff, a printer, could not recover any remuneration for printing “The Memoirs of Harrie't Wilson,” it being a work of grossly immoral and libelous character. Poplett vs. Stockdale, R. and M., 357.
In all these cases, as in the case at bar, the consideration of the note or bill had-a marketable value, and the maker of the note received actual value. But as the law declared the consideration to be illegal and void; as the Constitution of Georgia declares the Confederate notes in this case, “to have been and to be,” no recovery could be had, because the consideration had no legal value. There must not only be a consideration, but in the just sense of the law it must be legal as well as adequate. Story on Prom. Rotes, sec. 183; Chitty on Bills, ch. 3, sec. 1, p. 78-85, (8 ed., 1833;) Bayley on Bills, ch. 12, p. 494-495, (5 ed., 1830.
The Courts will not enforce a contract founded on a dealing in Confederate Treasury notes. Nordlinger vs. Vaiden, 2 Am. L. Rev., 188. Bank of Tennessee vs. The Union Bank, Ibid; 346.
The same ruling has been made by Judge Erskine, the learned and able United States District Judge for this State, in the case of Baily, Trustee, vs. Milner, reported in 35 Ga. Reps., 330; and Scudder vs. Thomas, 35 Ga., 364.
I might multiply authorities, but deem it useless. Those already cited seem to me to establish the position beyond all question that there was no legal consideration for the note, which is the foundation of this suit, and that the judgment of the Court below ought to be reversed.
5. Before concluding this opinion I remark that the Constitutional provision applies only to executory contracts, or to cases where an effort is made to give validity to bonds, deeds, *491bills, or other evidences of debt, used in aid of the rebellion, and not to contracts which have been fully executed by the parties. If Miller had paid the amount called for by this note to Gould, the Courts would not aid him to recover it back. In all cases of contracts made during the war, in which Confederate Treasury notes were used, and the contract fully executed, the Courts will aid neither party, but will leave them where they find them. In pari delicto potior est conditio defenderéis.